PER CURIAM.
We affirm appellant’s judgment and sentence but remand for correction of scrivener’s errors contained in the written judgment. The judgment erroneously lists Appellant’s first offense as “home invasion robbery with firearm” under section 812.135(2)(a), the 2005 version, when the correct statutory citation and title of the offense is “home invasion robbery” under section 812.135(2)(a), Florida Statutes (2003). The judgment also incorrectly lists the title of appellant’s other offense as “aggravated assault with firearm,” when the proper title is “aggravated assault.” As the correction of these errors is purely ministerial, there is no need for a hearing, and the defendant need not appear.
*1127AFFIRMED and REMANDED with instructions.
DAVIS, LEWIS and ROBERTS, JJ., concur.